Citation Nr: 0521281	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  02-19 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for low back 
strain with radiation to the left hip, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1974 
to November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO denied the issue 
of entitlement to a disability rating greater than 10 percent 
for the service-connected low back strain with radiation into 
the left hip.  

Following receipt of notification of the May 2002 
determination, the veteran perfected a timely appeal with 
respect to the denial of his increased rating claim.  During 
the current appeal, and specifically by an October 2002 
decision, the RO awarded an increased evaluation of 
20 percent, effective from November 2001, for the veteran's 
service-connected low back disability.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

The schedular criteria by which service-connected back 
disabilities are rated changed twice during the pendency of 
the veteran's appeal.  Specifically, on September 23, 2002, a 
change to a particular diagnostic code (5293) was made 
effective.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5293).  This 
initial change to Diagnostic Code 5293 was then incorporated 
into a subsequent alteration in all of the spinal diagnostic 
codes.  The second change in the spinal rating criteria 
became effective on September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).  Significantly, a 
complete and thorough review of the claims folders in the 
present case indicates that the RO has not considered, or 
informed the veteran of the, either of these regulatory 
changes.  

Additionally, at the personal hearing conducted at the RO 
before the undersigned Acting Veterans Law Judge in August 
2004, the veteran testified that he had previously received 
back treatment from two physicians at the Henry Ford Hospital 
in Detroit, Michigan and that this medical care continued 
through, no later than, 2003.  Hearing transcript (T.) 
at 4-6, 10-11.  Some of these private medical records have 
been obtained and associated with the veteran's claims 
folders.  It is unclear, however, whether all such relevant 
documents have been procured and associated with his file.  
On remand, therefore, an attempt should be made to obtain, 
and to associate with the veteran's claims folders, any 
additional pertinent records which may be available.  

Also at the August 2004 personal hearing, the veteran 
referred to relevant medical care that he receives at the VA 
Medical Center (VAMC) in Detroit, Michigan.  T. at 4.  No 
records of such treatment have been associated with the 
veteran's claims folders during the current appeal.  On 
remand, therefore, an attempt should be made to procure, and 
to associate with the veteran's claims folders, any such 
relevant records which may be available.  

Further review of the claims folders indicates that the most 
recent VA examination that the veteran has been accorded for 
his service-connected back disability was an evaluation 
completed in April 2002.  Significantly, however, this 
examination does not provide evidence sufficient to evaluate 
the veteran's service-connected back disability pursuant to 
the new rating criteria.  See, 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293) and 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243).  A new examination is needed, therefore, to 
provide such necessary information and evidence.  A current 
examination is also necessary in view of the records of 
outpatient treatment for, and evaluation of, the veteran's 
back completed after the April 2002 VA evaluation as well as 
his recent complaints of constant back pain radiating to his 
left hip as well as limitation of motion.  See, e.g., 
T. at 4-7.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who rendered low back treatment 
to him November 2001.  The Board is 
particularly interested in records of low 
back treatment that the veteran has 
received from Dr. Locke and Dr. Fleck at 
the Henry Ford Hospital in Detroit, 
Michigan since November 2001.  After 
furnishing the veteran the appropriate 
release forms where necessary, the RO 
should obtain the complete clinical 
records from each health care provider 
identified by the veteran that have not 
been previously procured and associated 
with the claims folders.  

2.  The RO should also procure copies of 
all records of low back treatment that 
the veteran has received at the VAMC in 
Detroit, Michigan since November 2001.  
All available reports not previously 
obtained should be associated with the 
veteran's claims folders.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and extent of the 
service-connected low back strain with 
radiation to the left hip.  The claims 
folders must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

?	Specifically with regard to this 
service-connected disability, the 
examiner should provide the ranges 
of motion of the veteran's thoracic 
and lumbar spine.  Furthermore, the 
examiner should note whether the 
veteran's mid and low back exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability.  If feasible, 
this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  
The examiner should also express an 
opinion as to the degree to which 
pain could significantly limit 
functional ability during flare-ups 
or when the veteran uses his back 
repeatedly over a period of time.  
The specific functional impairment 
due to pain should be identified, 
and the examiner should be requested 
to assess the extent of any pain.  

?	In addition, the examiner should 
discuss the presence (including 
extent), or absence, of listing of 
the whole spine to the opposite 
side, a positive Goldthwaite's sign, 
marked limitation of forward bending 
in the standing position, loss of 
lateral motion with osteo-arthritic 
changes, narrowing or irregularity 
of joint space, and abnormal 
mobility on forced motion.  Also, 
the examiner should discuss the 
presence (including extent), or 
absence, of favorable ankylosis of 
the entire thoracolumbar spine, 
unfavorable ankylosis of the entire 
thoracolumbar spine, and unfavorable 
ankylosis of the entire spine.  

4.  The RO should then adjudicate the 
issue of entitlement to a disability 
rating greater than 20 percent for the 
service-connected low back strain with 
radiation to the left hip.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2003).  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

 
 
 
 


